DETAILED ACTION
This is responsive to the application filed 25 June 2022.
Claims 1-20 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/055,489. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11/055,489 anticipate the currently pending claims (see examples in table below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

	
Current claims
Claims of U.S. Patent No. 11/055,489
1. A method, comprising: 



at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 









receiving user input to specify a natural language command directed to a data source;

in accordance with the user input: identifying a semantic model for data fields in the data source; 

parsing the natural language command according to a context-free grammar and the semantic model to form an intermediate expression including: (i) a first term, derived from the natural language command, that specifies an aggregation type in a first aggregation; (ii) a second term, derived from the natural language command, that specifies a data field, in the semantic model, to be aggregated for the first aggregation; and (iii) one or more terms, derived from the natural language command, that specify data fields, in the semantic model, to specify grouping for the first aggregation; translating the intermediate expression into one or more database queries, including the first aggregation, according to the data source; executing the one or more database queries to retrieve one or more data sets from the data source, aggregated according to the first aggregation; and generating and displaying a data visualization of the retrieved data sets.

3. The method of claim 1, wherein parsing the natural language command comprises parsing the natural language command into a plurality of tokens.

4. The method of claim 3, further comprising: for each token of the plurality of tokens, looking up the respective token in a lexicon to identify a concept corresponding to the respective token.

5. The method of claim 4, wherein the natural language command includes a plurality of words, and parsing the natural language command further comprises: determining a respective function for each of the plurality of words within a context of the natural language command using the lexicon; wherein each of the plurality of tokens includes either a single word or a phrase that is formed by combining two or more adjacent words in the natural language command.

6. The method of claim 4, wherein forming the intermediate expression comprises concatenating two or more concepts corresponding to tokens in the plurality of tokens.

7. The method of claim 4, wherein looking up the respective token in the lexicon to identify a concept corresponding to the respective token further comprises: identifying one or more tokens in the plurality of tokens that do not have corresponding concepts; and forming the intermediate expression using other tokens in the plurality of tokens that do have corresponding concepts.

8. The method of claim 4, wherein the lexicon includes a data source lexicon and a grammar lexicon.

9. The method of claim 8, wherein: the data source lexicon includes a plurality of fields corresponding to the data fields in the data source; and each of the plurality of fields is mapped to one or more entries, each of the entries corresponding to a concept.

10. The method of claim 9, wherein the plurality of fields includes a plurality of synonyms.


11. The method of claim 10, wherein the plurality of synonyms includes a first subset that is defined by the user.

12. The method of claim 10, wherein the plurality of synonyms includes a second subset that is predefined by the computing device.

14. The method of claim 1, wherein forming the intermediate expression uses one or more predefined grammar rules governing the context-free grammar.

15. The method of claim 14, wherein the predefined grammar rules include a predefined expression type selected from the group consisting of: limiting, group, aggregation, filtering, and sort.

16. The method of claim 1, wherein receiving user input to specify the natural language command comprises receiving the user input via a user interface control in the data visualization interface.

17. The method of claim 1, further comprising receiving user selection of a plurality of data sources, each of the plurality of data sources associated with a respective data source lexicon that is specific to the data source.

18. The method of claim 17, wherein the plurality of data sources share a common grammar lexicon.
1. A method for generating data visualizations from natural language expressions, comprising: 

at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: displaying a data visualization interface on the display; 
receiving user selection of a data source and identifying a semantic model for data fields in the data source, the semantic model including names of the data fields, data values for the data fields, and metadata corresponding to the data values for the data fields; 

receiving user input to specify a natural language command directed to the data source; 

(see above)



parsing the natural language command according to a context-free grammar and the semantic model to form an intermediate expression including: (i) a first term, derived from the natural language command, that specifies an aggregation type in a first aggregation; (ii) a second term, derived from the natural language command, that specifies a data field, in the semantic model, to be aggregated for the first aggregation; and (iii) one or more terms, derived from the natural language command, that specify data fields, in the semantic model, to specify grouping for the first aggregation; translating the intermediate expression into one or more database queries, including the first aggregation, according to the data source; executing the one or more database queries to retrieve one or more data sets from the data source, aggregated according to the first aggregation; and generating and displaying an updated data visualization of the retrieved data sets.

2. The method of claim 1, wherein parsing the natural language command comprises parsing the natural language command into a plurality of tokens.

3. The method of claim 2, further comprising: for each token of the plurality of tokens, looking up the respective token in a lexicon to identify a concept corresponding to the respective token.

4. The method of claim 3, wherein the natural language command includes a plurality of words, and parsing the natural language command further comprises: determining a respective function for each of the plurality of words within a context of the natural language command using the lexicon; wherein each of the plurality of tokens includes either a single word or a phrase that is formed by combining two or more adjacent words in the natural language command.

5. The method of claim 3, wherein forming the intermediate expression comprises concatenating two or more concepts corresponding to tokens in the plurality of tokens.

6. The method of claim 3, wherein looking up the respective token in the lexicon to identify a concept corresponding to the respective token further comprises: identifying one or more tokens in the plurality of tokens that do not have corresponding concepts; and forming the intermediate expression using other tokens in the plurality of tokens that do have corresponding concepts.

7. The method of claim 3, wherein the lexicon includes a data source lexicon and a grammar lexicon.

8. The method of claim 7, wherein: the data source lexicon includes a plurality of fields corresponding to the data fields in the data source; and each of the plurality of fields is mapped to one or more entries, each of the entries corresponding to a concept.

10. The method of claim 8, wherein the plurality of fields corresponding to the data fields in the data source lexicon includes a plurality of synonyms.

11. The method of claim 10, wherein the plurality of synonyms includes a first subset that is defined by the user.

12. The method of claim 10, wherein the plurality of synonyms includes a second subset that is predefined by the computing device.

13. The method of claim 1, wherein forming the intermediate expression uses one or more predefined grammar rules governing the context-free grammar.

14. The method of claim 13 wherein the predefined grammar rules include a predefined expression type selected from the group consisting of: limiting, group, aggregation, filtering, and sort.

15. The method of claim 1, wherein receiving user input to specify the natural language command comprises receiving the user input via a user-interface control in the data visualization interface.

16. The method of claim 1, further comprising receiving user selection of a plurality of data sources, each of the plurality of data sources associated with a respective data source lexicon that is specific to the data source.

17. The method of claim 16, wherein the plurality of data sources share a common grammar lexicon.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stolte et al. ("Polaris: A system for query, analysis, and visualization of multidimensional relational databases." IEEE Transactions on Visualization and Computer Graphics 8, no. 1 (2002): 52-65) discloses Polaris, an interface for exploring large multidimensional databases that extends the well-known pivot table interface. The novel features of Polaris include an interface for constructing visual specifications of table-based graphical displays and the ability to generate a precise set of relational queries from the visual specifications. The visual specifications can be rapidly and incrementally developed, giving the analyst visual feedback as he constructs complex queries and visualizations.
Ge et al. (US PGPub 2019/0018839) discloses a parsing unit configured to: obtain a plurality of terminal symbols corresponding to the natural query sentence; according to the context-free grammar rule corresponding to the terminal symbols, obtain a parent node, where the parent node may include a non-terminal symbol and an intermediate logical expression, the context-free grammar rule may include a semantic function, and the intermediate logical expression may be determined according to the semantic function; and according to the context-free grammar rule corresponding to at least one non-terminal symbol in the parent node, and according to the intermediate logical expression in each parent node, obtain the parent node from bottom to up, and repeat the above process of obtaining the parent node until the root node is obtained.
The prior art of record, individually or in combination, does not disclose identifying a semantic model for data fields in the data source; parsing the natural language command according to a context-free grammar and the semantic model to form an intermediate expression including: (i) a first term, derived from the natural language command, that specifies an aggregation type in a first aggregation; (ii) a second term, derived from the natural language command, that specifies a data field, in the semantic model, to be aggregated for the first aggregation; and (iii) one or more terms, derived from the natural language command, that specify data fields, in the semantic model, to specify grouping for the first aggregation; translating the intermediate expression into one or more database queries, including the first aggregation, according to the data source as claimed in combination with the other features in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657